Citation Nr: 1235522	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-23 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for recurrent left inguinal hernia with mesh repair, evaluated as 30 percent disabling from June 4, 2008, and as 10 percent disabling from December 1, 2008.

2.  Entitlement to an effective date earlier than October 14, 2008 for the award of a temporary total evaluation for convalescence for left inguinal hernia surgery pursuant to 38 C.F.R. § 4.30 (2011).

3.  Entitlement to an extension beyond December 1, 2008, of a temporary total rating for convalescence for left inguinal hernia surgery pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from May 1955 to September 1958.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that granted a 30 percent rating for the Veteran's service-connected recurrent left inguinal hernia with mesh repair, effective June 4, 2008; granted a temporary total evaluation based on surgical or other treatment necessitating convalescence effective from October 14, 2008, and, granted a noncompensable evaluation for recurrent left inguinal hernia with mesh repair, effective from December 1, 2008.  The Veteran submitted a timely notice of disagreement with the RO's determination in January 2009.  Then, in a June 2009 rating decision, the RO awarded a 10 percent rating for the Veteran's recurrent left inguinal hernia with mesh repair, effective from December 1, 2008.  

In July 2010, the Veteran testified during a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matter of entitlement to a rating in excess of 10 percent for left inguinal hernia disability from December 1, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  From June 4, 2008, the evidence of record demonstrates that the Veteran's left inguinal hernia with mesh repair was postoperative and recurrent and not readily reducible; it was not considered to be inoperable and laparoscopic incision sites were all described as well-healed.

2.  The Veteran was not shown to have severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited) nor was there immobilization by cast, without surgery, of one major joint or more subsequent to December 1, 2008, as a result of the October 14, 2008 left inguinal hernia surgery; and there is no evidence of such severe postoperative residuals prior to October 14, 2008.


CONCLUSIONS OF LAW

1.  From June 4, 2008, the schedular criteria for a rating in excess of 30 percent for left inguinal hernia with mesh repair are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 7338 (2011).

2.  The schedular criteria for an effective date earlier than October 14, 2008 for a temporary total rating pursuant to 38 C.F.R. § 4.30 for left inguinal hernia surgery have not been met.  38 C.F.R. § 4.30 (2011).

3.  The schedular criteria for an extension of a temporary total rating pursuant to 38 C.F.R. § 4.30 for left inguinal hernia surgery beyond December 1, 2008, have not been met.  38 C.F.R. § 4.30 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In a September 2008 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b).  The AOJ notified the Veteran of the information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the September 2008 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, this Acting Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability worsened in severity or necessitated an extended convalescence from surgical treatment would be helpful in establishing the claims.  It was also suggested that evidence tending to show that service-connected disability was more severe than reflected in the current evaluation would be pertinent in the increased rating claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2011); they have not identified any prejudice in the conduct of the Board hearing. 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  A review of the Veteran's Virtual VA electronic file does not reveal any additional evidence relevant to the claims on appeal.

Further, the Veteran was afforded VA examinations in October 2008 and June 2009, in connection with his claims on appeal, and the reports are of record.  The October 2008 and June 2009 examination reports are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses from which the Board can reach a fair determination.  

The Board finds the duties to notify and assist have been met.

II. Factual Background and Legal Analysis

The Veteran contends that the severity of his service-connected left inguinal hernia with mesh repair is not accurately represented by the assigned 30 percent rating from June 4, 2008.  In his August 2008 claim, he notes that he was service-connected for his left hernia, scar, nerve tissue, and removal of the left testicle, and that additional surgery was scheduled in October 2008.  He also maintains that an extension of his temporary total evaluation based on surgical treatment for that disability is warranted beyond December 1, 2008.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

The Veteran maintains that his service-connected left inguinal hernia disability warrants a higher rating.  In his written statements and oral testimony, he contends that his surgical wounds never completely healed and he still experiences internal abdominal pain (see Board hearing transcript at pages 7-8).

A. Increased Rating Prior to December 1, 2008

The present appeal involves the Veteran's claim that the severity of his service-connected left hernia disability warrants a higher disability rating.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board observes that the words "slight", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

The Veteran's statements describing the symptoms of his service-connected disability are deemed competent evidence.  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

The record reflects that, in a February 1969 rating decision, the RO granted service connection for the Veteran's left inguinal hernia disability, and assigned an initial non-compensable disability evaluation under Diagnostic Code 7805 that evaluates scars.  A September 1983 rating decision continued the noncompensable rating decision under Diagnostic Code 7338.  Then, in a March 1986 rating action, the RO awarded a 10 percent rating under Diagnostic Code 7804.  In a July 1995 rating decision, the RO granted service connection for atrophy of the left testicle, status-post left orchiectomy as due to his recurring hernia disability and assigned a noncompensable rating.  

A December 1996 rating decision awarded a separate 10 percent rating for recurring repair of the left inguinal hernia with mesh under Diagnostic Code 7338.  At that time, the RO also granted service connection for residuals of left ilio-inguinal nerve entrapment, status post nerve ablation, as due to the Veteran's hernia disability, and assigned a noncompensable disability evaluation under Diagnostic Code 8530.  In a July 1999 rating decision, the RO assigned a 10 percent rating for the Veteran's left ilio-inguinal nerve entrapment.  

On August 27, 2008, the RO received the Veteran's current claim for an increased rating in which he specifically noted his service-connected nerve, scar, hernia, and left testicle removal disabilities.  The December 2008 rating decision on appeal granted a 30 percent rating for the Veteran's left inguinal hernia with mesh repair from June 4, 2008 under Diagnostic Code 7338.

Under Diagnostic Code 7338, a 30 percent evaluation is warranted for a small hernia which is postoperative and recurrent, or unoperated irremediable, and not well supported by a truss, or not readily reducible.  38 C.F.R. § 4.114.  A 60 percent rating is warranted for a large, postoperative, recurrent hernia that is not well supported under ordinary conditions and not readily reducible, when considered inoperable.  Id.  Note: Add 10 percent for bilateral involvement, providing the second hernia is compensable.  Id.  This means that the more severely disabling hernia is to be evaluated, and 10 percent only, added for the second hernia, if the latter is of compensable degree.

As noted, on August 27, 2008, the RO received the Veteran's current claim for an increased rating for his left inguinal hernia disability.

VA medical records, dated from 2006 to 2010, reveal that, in February 2008, when examined by his outpatient clinic primary care physician, the Veteran did not report having left inguinal hernia pain.  

The VA records show that, on May 22, 2008, the Veteran telephoned the Columbia, South Carolina, VA medical center (VAMC) and reported that he was experiencing progressively worsening pressure on the left side of his groin for two months.  He gave a history of prior hernia surgery in 2005.  

A June 4, 2008 VA outpatient surgery consult note reveals that the Veteran gave a four week history of pulling left groin pain.  He had a sharp, pulling, constant pain that was worse when standing, with sudden onset four weeks earlier.  His pain was not relieved by prescribed pain medication.  He denied urination difficulty and had mild constipation.  The Veteran had a past surgical history of four left inguinal hernia repairs, including diagnostic laparoscopy in August 2000 that was negative for any defects.  He had a left orchidectomy secondary to atrophy after the second repair.

Objectively, a left inguinal hernia was palpated and manually reduced with significant sharp pain on exam.  Femoral pulses were 2+ and equal.  The assessment was left inguinal/femoral hernia recurrence.  The surgeon commented that, given the Veteran's four previous surgical repairs, there was likely quite a bit of scar tissue in the inguinal area.  It was noted that sharp, sudden pain may indicate nerve entrapment.  A repair was deemed necessary that could be done laparoscopically to avoid incision through the scar tissue.  

The Veteran's surgery was initially scheduled in July 2008 but was not performed at that time.

An October 1, 2008 VA examination report includes the Veteran's complaint that his left inguinal hernia recurred six times and he was scheduled for another repair later that month.  Objectively, the Veteran did not wear a truss or belt.  There was a small left reducible inguinal hernia that was tender to palpation.  The Veteran said he occasionally got swelling and pain in the left inguinal region.  No ventral hernia was identified and there was no evidence of residual malignancy.  The diagnosis was left inguinal hernia, recurrent, with evidence of a small left reducible inguinal hernia on current examination.

On October 14, 2008, the Veteran underwent surgical repair of his left inguinal hernia.  According to a surgical history and physical, the Veteran was seen in June with a one month history of left inguinal pulling/pain that was constant, sharp, and worse with standing.  He was believed to have a recurrent hernia and had a history of four prior surgical repairs, with a negative laparoscopic exploration in 2000 for recurrence.  The assessment was possible recurrent inguinal hernia versus nerve entrapment from prior repair.  The plan was an exploratory laparoscopy with possible transabdominal properitoneal repair of the left inguinal hernia if present.  The Veteran was to be referred to pain management if no recurrent hernia was found or if repair failed to resolve pain issues.  

An October 14, 2008 VA surgery brief operative note indicates that the Veteran's preoperative diagnosis was left inguinal repair and the postoperative diagnosis was bilateral inguinal hernias-left direct, right direct with incipient right indirect.  He underwent laparoscopic bilateral inguinal hernia repair, transabdominal properitoneal approach.  

When seen for follow-up in the VA outpatient surgery clinic on October 29, 2008, the Veteran reported experiencing some pain with soreness in the left inguinal region and on the laparoscopic incision sites.  His pain was improving with time though he used his prescribed pain medication and requested an additional prescription.  Otherwise, it was noted that he was feeling well, with no nausea, vomiting, fever, or chills.  Objectively, his incision sites looked well, scarred over, with no erythema or inflammation and no expressed drainage.  The assessment was status post bilateral laparoscopic repair on October 14, 2008.  His incision sites looked well and prescribed pain medication was provided.  The Veteran was advised to avoid heavy lifting for four more weeks.

A November 12, 2008 VA outpatient surgery clinic record indicates that the Veteran was seen for a one month post operative evaluation after his laparoscopic bilateral inguinal hernia repair.  It was noted that, when seen on October 29th, he complained of abdominal pain and currently returned because of the same pain.  He reported that it was in a band across his abdomen and rated it as 5 out of 10 in severity.  The Veteran said that nothing made the pain better or worse.  He took prescribed pain medication that only lasted for an hour.  The Veteran reported some nausea, without vomiting, bowel change, weight loss, fever, or chills.  

Objectively, the Veteran's three incisions were well-healed and there was no sign of erythema, edema, discharge, or any other evidence of infection.  There was no recurrent mass or bulge in his groin.  His abdomen was soft, not distended, and not tender to palpation.  The record indicates that the Veteran was reassured regarding his post-operative status.  The VA surgeon advised the Veteran that decreasing pain a month out from surgery was not unreasonable.  The Veteran was instructed to begin using non-narcotic pain medicine and to return to the clinic if the pain did not go away or worsened.

Upon review of the evidence of record, the Board is of the opinion that a rating in excess of 30 percent is not warranted for the Veteran's left inguinal hernia disability for the period from June 4, 2008.  Under Diagnostic Code 7338, a small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, is rated 30 percent disabling.  A large inguinal hernia, postoperative recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling.  A Note to Diagnostic Code 7338 provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree.  38 C.F.R. § 4.114 

The evidence for the period for in question clearly demonstrates that the Veteran's left hernia was operable, with surgery taking place on October 14, 2008.  Treatment records dated to November 2008 also confirm that there has been no recurrence of the Veteran's inguinal hernia since this surgery.  Prior to October 14, 2008, the records for the period in question are not referable to a bilateral hernia, although it appears that such a surgical procedure was performed.  However, there is no indication that the second hernia was compensable such as to warrant an additional 10 percent rating from June 4, 2008.  This is so because neither the October 2008 VA examination report or any of the pre or post surgical clinic notes even mention the second hernia.

The Board notes that the Veteran is also currently in receipt of a separate 10 percent rating for a painful surgical repair scar of the left inguinal hernia.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008), effective prior to August 30, 2002; 73 Fed. Reg. 54708 (Sept. 23, 2008).  

The rating criteria for scars were revised effective October 23, 2008.  However, the Board notes that the revisions are applicable only to applications for benefits received by VA on or after October 23, 2008.  Thus, as the Veteran filed his current claim for an increased rating in August 2008, only the rating criteria in effect as of August 30, 2002 apply to this case.

As of August 30, 2002, scars, other than of the head, face, or neck, are to be rated under Diagnostic Codes 7801 to 7805.  Under Diagnostic Code 7801, which governs scars, other than the head, face, or neck, that are deep or cause limited motion, a 10 percent evaluation is warranted when the area or areas exceed 6 square inches (39 square centimeters) and a 20 percent evaluation is assigned when the area or areas exceed 12 square inches (77 square centimeters).  A deep scar is one associated with underlying soft tissue damage.  Diagnostic Code 7801, Note (2).

Under Diagnostic Code 7802, scars, other than the head, face, or neck, that are superficial, that do not cause limited motion, and that involve area or areas of 144 square inches (929 sq. cm.) or greater are assigned a 10 percent rating.

Under Diagnostic Code 7803, a 10 percent evaluation is assigned for scars that are superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  Notes (1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is assigned for one or two scars that are unstable and painful on examination and a 20 percent rating is warranted for three or four unstable or painful scars.

Under Diagnostic Code 7805, other types of scars will be rated based on limitation of function of affected part.

A higher rating is not warranted due to disability associated with the Veteran's left inguinal hernia scars.  Rather, the evidence of record demonstrates that the Veteran's post surgical left inguinal hernia scarring was not deep and does not cause limitation of motion.  As such, Diagnostic Code 7801 is not applicable.  38 C.F.R. § 4.118.  Likewise, the scarring was not unstable.  As such, Diagnostic Code 7803 is also not applicable.  Id.  Diagnostic Code 7805 also does not appear to be applicable to the Veteran's claim, as the VA examiners found no limitation of function due to the Veteran's scars.  Id.  The Board notes that Diagnostic Code 7802 is applicable in that the Veteran's scars are superficial without limiting motion.  However, a 10 percent disability rating is the highest rating available under this code, and this requires evidence of scarring that is 144 square inches (929 sq. cm) or more.  Id.  The evidence does not suggest that the Veteran's scarring was of such a size. 

The only Diagnostic Code that pertains to the Veteran's claim is 7804.  Under this code, a 10 percent disability evaluation is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118.  A 20 percent rating is assigned for three or four unstable or painful scars.  Here the Veteran is already in receipt of a separate 10 percent rating for painful scars.  Moreover, the probative evidence of record demonstrates that examiners repeatedly described the Veteran's left inguinal hernia scars as well-healed, thus, a higher rating is not warranted for unstable and painful surgical scars.  Id.  

Based on the above, the preponderance of the evidence of record demonstrates that a disability evaluation in excess of 30 percent is not warranted for the Veteran's left inguinal hernia with mesh repair from June 4, 2008.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).

The Board has also considered whether the Veteran's left hernia disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted for the period from June 4, 2008.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

The Board further notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based upon individual unemployability due to service- connected disabilities is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The record reflects that, in 1998, the Social Security Administration (SSA) found the Veteran unable to work and eligible for benefits due to back and other arthritic disorders.  It has not been suggested that his left inguinal disability precludes his employment.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time. 

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. at 505.  However, the evidence reflects that the Veteran's symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted. 

B. Extension of Temporary Total Benefits Based on Surgical Treatment for Left Inguinal Hernia, Necessitating Convalescence Prior to October 14, 2008 and Beyond December 1, 2008.

The Veteran maintains that an additional three to four months of post surgical convalescence should be awarded due to his age (see Board hearing transcript at page 5).  He testified that he was not fully healed one month after the October 2008 hernia surgery and was repeatedly seen in the surgical clinic (Id. at 6).  The Veteran said his wound did not adequately heal and he still experienced pain that warranted the extension he sought (Id. at 7-8).  

The Board notes that, during his July 2012 hearing, the Veteran specifically clarified that he wanted an extension of the 100 percent rating for three or four months after October 2008 and was not requesting the 100 percent rating prior to his October 14, 2008 surgery (Id. at 7).

38 C.F.R. § 4.30 provides that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a) (1), (2) or (3), set forth below, effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.

(a) Total ratings will be assigned under this section if treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one month of convalescence.

(2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited).

(3) Immobilization by cast, without surgery, of one major joint or more.

(b) A total rating under this section will require full justification on the rating sheet and may be extended as follows:

(1) Extensions of 1, 2 or 3 months beyond the initial 3 months may be made under paragraph (a) (1), (2) or (3) of this section.

(2) Extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made under paragraph (a) (2) or (3) of this section upon approval of the Adjudication Officer.

The record of the Veteran's service-connected left inguinal hernia disability shows that, since 1969, he repeatedly underwent hernia surgeries for which he was awarded a temporary 100 percent rating during his convalescences.  More recently, his left inguinal hernia mesh repair was rated as 10 percent disabling prior to June 4, 2008 and as 30 percent disabling thereafter; and rated 100 percent disabling from October 14, 2008 to November 30, 2008 (per § 4.30).  The Veteran requests an extension of the total rating beyond December 1, 2008.  

On October 14, 2008, the Veteran underwent laparoscopic bilateral inguinal hernia repair, transabdominal properitoneal approach at the Columbia VAMC.  Records show that an open inguinal hernia repair was performed.  The operative report indicates that there were no immediate complications.  

When seen for follow-up in the VA outpatient surgery clinic on October 29, 2008, the Veteran reported experiencing some pain and soreness in the left inguinal region and on the laparoscopic incision sites.  His pain was improving with time though he used his prescribed pain medication and requested an additional prescription.  Otherwise, it was noted that he was feeling well, with no nausea, vomiting, fever, or chills.  Objectively, his incision sites looked well, scarred over, with no erythema or inflammation, and no expressed drainage.  The assessment was status post bilateral laparoscopic repair on October 14, 2008.  His incision sites looked well and prescribed pain medication was provided.  The Veteran was advised to avoid heavy lifting for four more weeks.

A November 12, 2008 VA outpatient surgery clinic record indicates that the Veteran was seen for a one month post operative evaluation after his laparoscopic bilateral inguinal hernia repair.  It was noted that, when seen on October 29th, he complained of abdominal pain and currently returned because of the same pain.  He reported that it was in a band across his abdomen and rated it as 5 out of 10 in severity.  The Veteran said that nothing made the pain better or worse.  He took prescribed pain medication that only lasted for an hour.  The Veteran had some nausea, without vomiting, bowel change, weight loss, fever, or chills.  

Objectively, the Veteran's three incisions were well-healed.  They had no sign of erythema, edema, discharge, or any other evidence of infection.  There was no recurrent mass or bulge in his groin.  His abdomen was soft, not distended, and not tender to palpation.  The record indicates that the Veteran was reassured regarding his post-operative status.  The VA surgeon advised the Veteran that decreasing pain a month out from surgery was not unreasonable.  The Veteran was instructed to begin using non-narcotic pain medicine and to return to the clinic if the pain did not go away or worsened.

On January 28, 2009, the Veteran was evaluated for follow up of his October 2008 bilateral inguinal hernia repair in the VA outpatient surgery clinic due to his complaints of diffuse lower abdominal and groin pain, with swelling that worsened in the past week.  He complained of occasional, dull, tender pains that were present since surgery and had chronic constipation.  Objectively, bowel sounds were present and the Veteran had tenderness in the lower quadrants.  He was diffusely tender to palpation in the groin and scrotum with no masses.  The Veteran was reassured that his pain was most likely due to the presence of diffuse scar tissue secondary to multiple hernia repairs.  He was more tender in places where tacks were placed intraoperatively and told the tacks were absorbable and pain should decrease once the tacks resolved.

On May 27, 2009, the Veteran was seen again in the VA outpatient surgery clinic for complaints of pain around the area of his left inguinal hernia repair that was performed in October 2008.  His pain had not improved since last seen in January 2009.  The Veteran described having "sticky pain" that did not radiate from his left inguinal region.  His pain hurt more when he walked, and he was very tender to light touch.  His pain kept him from sleeping.  The Veteran denied any other associated symtoms and said over-the-counter medication provided no relief.  He quit many of his day-to-day activities due to the pain.  

Objectively, the Veteran's left inguinal hernia and other abdominal scars healed well.  There was no erythema or evidence of inflammation and no hernias felt on examination.  It was noted that the Veteran "display[ed] pain out of proportion to palpation of area".  The assessment was persistent pain of left inguinal hernia repair most likely secondary to nerve damage/impingement from surgery.  An abdominal/pelvis computed tomography (CT) scan was ordered to rule out other causes of pain or migration of surgical mesh.  The Veteran was also to be referred to a pain specialist for further assistance.

Results of the June 2009 CT of the Veteran's pelvis revealed no acute abdominal pathology, no bowel obstruction, no recurrent herniation, and no mass lesions.

November 2009 VA medical records show that the Veteran was evaluated in the pain clinic for complaints of "intractable pain".  His history of several prior hernia repairs with pain since his first surgery in 1958 was noted.  The Veteran's worse pain was in his left groin and caused bladder function problems.  His pain worsened over the past 12 months.

As detailed, the Veteran was awarded a temporary total rating from October 14, 2008 to November 30, 2008, thus totaling 37 days.  The Veteran requests an extension of his temporary total rating, claiming that his surgical wounds were not completely healed after one month and he required an additional three or four months to recover due to his age that affected his ability to fully heal one month after the surgery. 

A temporary total rating was assigned due to undergoing surgery of the Veteran's service-connected left inguinal hernia that required convalescence pursuant to 38 C.F.R. § 4.30 , effective October 14, 2008 to November 30, 2008.  He has claimed that his wounds never completely healed and he continued to experience pain, that he attributed to his age and, thus, his temporary total rating should be extended.  A convalescent rating is warranted if, following surgery, the Veteran requires the continued use of crutches (regular weight-bearing prohibited).  There is no indication that the Veteran used crutches at any time after his October 14, 2008 surgery.

A convalescent rating is also warranted if, following surgery, the Veteran has severe postoperative residuals such as incompletely healed surgical wounds.  However, the clinical evidence does not support such a finding.  Rather, when seen on October 29, 2008, 15 days after his surgery, the Veteran reported some pain and soreness in the left inguinal region and incision sites but the pain was improving with time.  Significantly, the examiner noted that the Veteran's laparoscopic incision sites looked well, were scarred over, and had no erythema or inflammation and no expressed drainage.  The Veteran was advised to avoid heavy lifting for 4 more weeks.  

When seen on November 12, 2008, nearly one month after his left inguinal hernia surgery, the Veteran still reported having abdominal pain but his incisions were again described as well-healed with no sign of erythema, edema, discharge or any other evidence of infection.  There was no recurrent mass or bulge in his groin and his abdomen was soft, not distended, and not tender not palpation.  He was reassured by the examiner regarding his post-operative status.  

Moreover, when seen in the VA outpatient surgery clinic on January 28, 2009, the Veteran complained of diffuse lower abdominal and groin pain.  While he was diffusely tender to palpation in the groin and scrotum, there were no masses and bowel sounds were present.  The Veteran was again reassured that his pain was most likely due to the presence of diffuse scar tissue secondary to multiple hernia repairs.  He continued to complain of pain in May 2009, when his left inguinal hernia scars were noted to have healed well without erythema or evidence of inflammation.  

In sum, the medical records dated after October 14, 2008 reflect the Veteran's complaints of post surgical pain.  The criteria, however, do not provide for an extension of a temporary total evaluation due to pain.  The medical evidence of record does not reflect that the Veteran sustained severe postoperative residuals such as incompletely healed surgical wounds, as follow-up examinations reflected that the laparoscopic incision sites were well-healed.  The evidence does not suggest any therapeutic immobilization of one major joint or more.  As there are no objective findings of severe postoperative residuals or immobilization of one major joint or more, an extension beyond December 1, 2008 of a temporary total convalescent rating is not warranted.  38 C.F.R. § 4.30.  Nor is there any basis upon which to grant an effective date earlier than October 14, 2008 for the award of a temporary total convalescent rating.  Id.



ORDER

From June 4, 2008, a rating in excess of 30 percent is not warranted for recurrent left inguinal hernia with mesh repair is denied.

An effective date earlier than October 14, 2008 for the award of a temporary total evaluation for convalescence for left inguinal surgery, pursuant to 38 C.F.R. § 4.30, is denied.

An extension beyond December 1, 2008, of a temporary total rating for convalescence for left inguinal hernia surgery pursuant to 38 C.F.R. § 4.30, is denied


REMAND

The Board notes that the Veteran testified, and the October 14, 2008 VA medical records, show that he underwent a bilateral inguinal repair.

As mentioned above, under Diagnostic Code 7338, an additional 10 percent is added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.  See note following 38 C.F.R. § 4.114, Diagnostic Code 7338.  

However, according to the June 2009 VA examination report, the Veteran was extremely tender when his left inguinal hernia was palpated.  But findings referable to a right hernia were not noted.  Further clarification is needed.

Additionally, the record includes the Veteran's continued complaints of left inguinal pain.  In May 2009, a VA clinic surgeon assessed the Veteran with persistent pain of the left inguinal hernia repair most likely secondary to nerve damage/impingement from surgery.

The Veteran is currently in receipt of a separate 10 percent rating for severe to complete ilio-inguinal nerve damage.  38 C.F.R. § 4.124a, Diagnostic Code 8530 (2011).  This is the highest schedular rating available under this diagnostic code.  

A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993

In light of the May 2009 VA surgical clinic record assessing nerve damage/impingement from surgery, the Board is of the opinion that the Veteran should be afforded a new VA examination to determine the current severity and all manifestations of his service-connected left inguinal hernia disability.

Recent VA medical records, dated from July 2010, from the VAMC in Columbia, South Carolina, should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Columbia, for the period from July 2010 to the present, and from any additional VA and non-VA medical providers identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. After the aforementioned development has been completed, schedule the Veteran for appropriate VA examination by a physician (preferably a surgeon) with expertise to determine the current severity and all manifestations of his service-connected left inguinal hernia.  The claims folder should be made available to the examiner(s) for review and all necessary testing should be conducted.  All indicated studies and diagnostic testing should be performed and all clinical findings reported in detail. 

a. The examiner should specifically state whether the left hernia is large or small, whether it is recurrent, well supported under ordinary conditions, readily reducible by truss or belt, and/or operable.  The examiner should comment on the impact the Veteran's service-connected left inguinal hernia has on his ability to work, if any.

b. The examiner should discuss whether the Veteran's service-connected left ilio-inguinal nerve entrapment, status post nerve ablation, is manifested by more than severe to complete paralysis.  

c. The examiner is further requested to describe all manifestations of the Veteran's right hernia repair (as a residual of the October 14, 2008 laparoscopic surgery), including whether it is large or small, and whether it is recurrent, well supported under ordinary conditions, readily reducible by truss or belt, and/or operable.

d. The examiner should provide supporting rationale for this opinion

3. Then, readjudicate the Veteran's claim for a rating in excess of 10 percent for his recurrent left inguinal hernia disability from December 1, 2008, to include consideration of a higher rating for residuals of left ilio-inguinal nerve entrapment.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


